DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on July 17, 2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation “a silicon film”.  It is not clear if the limitation represents a “film consisting of silicon” or “a film comprising silicon”.  Based on the disclosure, the film formed contains impurities, such as hydrogen (paragraph 0036).  For the purpose of this examination, the examiner interprets the limitation as “a film comprising silicon”. 
Regarding claims 2-7, they are indefinite due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JP2009088421, a machine-translated English version is used) in view of Tada et al. (US7737005).
Regarding claim 1, Murata discloses a film forming method (abstract), comprising: removing a natural oxide film formed on a front surface of a metal-containing film by supplying a hydrogen-containing reducing gas to a substrate 
Murata fails to disclose that the hydrogen-containing reducing gas comprises hydrogen fluoride.  However, Murata discloses that the reducing gas is used to remove a natural oxide formed on a nickel silicide (claims 1 and 6).  In addition, Tada teaches a method for removing a natural oxide from the surface of a nickel silicde, wherein hydrogen fluoride (HF) is used (from line 61, column 22 to line 7, column 23).  Tada further teaches that the method using HF decreases physical damage to the nickel silicide film (line 1-2, column 23).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use the method using HF as taught by Tada in the method of Murata, in order to reduce physical damage to the nickel silicide film.
Regarding claim 2, Tada discloses wherein the removing the natural oxide film is performed at a temperature of 250oC or more (lines 27-36), which encompasses the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 5, Tada discloses wherein a plasma of the hydrogen fluoride gas is not generated in the removing the natural oxide film (lines 61-67, column 22).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JP2009088421, a machine-translated English version is used) in view of Tada et al. (US7737005) as applied to claim 1 above, and further in view of Chen et al. (US10014212).
Regarding claim 7, Murata discloses wherein the silicon-containing gas is a gas from silane system (paragraph 0069).  Murata is silent about the silicon-containing gas from the silane system is disilane.  However, Chen teaches that disilane is an example of a silicon source gas from a silane system (lines 47-49, column 37).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use disilane, which is a known silicon-containing gas from a silane system as taught by Tada, as a silicon-containing gas in the method of Murata, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the removing the natural oxide film and the forming the silicon film are performed at substantially the same temperature, in the context of the instant claim.  The closest cited prior art of Murata in view of Tada discloses wherein the removing the natural oxide film and the forming the silicon film are performed at different temperatures (Murata, Tables 15-17; Tada, lines 15-22). 
Regarding claim 4, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the loading the substrate and the forming the silicon film are performed at substantially the same temperature, in the context of the instant claim.  The closest cited prior art of Murata in view of Tada discloses wherein the removing the natural oxide film and the forming the silicon film are performed at different temperatures (Murata, Tables 15-17; Tada, lines 15-22).  Because the removing step proceeds the forming step, it is not obvious to choose the same temperature for the two steps before and after the removing step. 
Regarding claim 6, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the metal-containing film is a titanium nitride film, in the context of the instant claim.  The closest cited prior art of Murata in view of Tada discloses wherein the metal-containing film is a metal silicide film (Murata, claims 1 and 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713